DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a1, a2) as being anticipated by Nishitani (US 20160352258 A1).
Re claim 1, Nishitani teaches a vibration wave motor (see title) comprising: a vibrator (see vibrator numerals 10, 441); a friction member (see numeral 11, 442), which is in friction contact with the vibrator (figure 5B shows numeral 10 in contact with numeral 11, also 0046); a pressurizing unit configured to pressurize the vibrator against the friction member (see numeral 
	Re claim 2, Nishitani teaches wherein the guiding unit comprises a first guiding member configured to be movable and a second guiding member configured to be fixed, and the fixing portions are formed in the second guiding member (see paragraph 0050 vibrator fixed, friction member moves).
	Re claim 3, Nishitani teaches wherein the first guiding member is movable together with the vibrator, and the second guiding member is configured to hold the friction member and is fixed (see paragraph 0050 vibrator fixed, friction member moves).
	Re claim 4, Nishitani teaches wherein the guiding unit further comprises a rolling ball, and the rolling ball is sandwiched between the first guiding member and the second guiding member (see numeral 450).
	Re claim 5, Nishitani teaches wherein the vibrator has two projecting portions along the direction of the relative movement, and the fixing portions are formed in vicinity of a straight line that connects distal ends of the two projecting portions (see numeral 441 figure 9b).
	Re claim 6, Nishitani teaches wherein the fixing portions are formed in vicinity of a straight line that passes through a position at which the vibration wave motor is coupled to a coupling member and is parallel to the direction of the relative movement (see numeral 447 and figure 9b).

	Re claim 8, Nishitani teaches a driving device (see numeral 300), comprising: a vibration wave motor (see title) including: a vibrator (see vibrator numerals 10, 441); a friction member (see numeral 11, 442), which is in friction contact with the vibrator; a pressurizing unit configured to pressurize the vibrator against the friction member (figure 5B shows numeral 10 in contact with numeral 11, also 0046); and a guiding unit having fixing portions (see numeral 447) and configured to guide relative movement between the vibrator and the friction member (see paragraph 0050), the relative movement between the vibrator and the friction member being caused by vibration generated by the vibrator, the guiding unit holding the friction member (see paragraph 0050), the fixing portions being formed in vicinities of both ends of the guiding unit sandwiching the friction member (see figure 9A configuration is sandwich); and a driven unit (see numeral 300)to be driven by the relative movement, wherein the fixing portions are configured to fix the vibration wave motor to the driving device (see at least figure 9A).
	Re claim 9, Nishitani teaches wherein the driven unit comprises a lens unit, and the fixing portions are configured to fix the vibration wave motor to a lens barrel of the driving device (see paragraph 0046).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 1-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-8 of copending Application No. 16440388 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because all of the limitations are present in both claim sets including the vibrator, friction member, motor, ball and so on.  Again noting these terms are not exact all of the limitations are present in both claim sets such that there is an anticipatory relationship between the claim sets and thus fall under obviousness double patenting.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 1-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of copending Application No. 16269347 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because all of the limitations are present in both claim sets including the vibrator, friction member, motor, ball and so on.  Again noting these terms are not exact all of the limitations are present in both claim sets such that there is an anticipatory relationship between the claim sets and thus fall under obviousness double patenting..
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 1-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No.16213144 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because all of the limitations are present in both claim sets including the vibrator, friction member, motor, ball and so on.  Again noting these terms are not exact all of the ..
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R GREECE whose telephone number is (571)272-3711.  The examiner can normally be reached on 8-6 M-TH.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 





/JAMES R GREECE/Primary Examiner, Art Unit 2872